Exhibit 10.1

EXECUTION VERSION

 

CREDIT SUISSE SECURITIES (USA) LLC

Eleven Madison Avenue

New York, NY 10010

  

CREDIT SUISSE AG

Eleven Madison Avenue

New York, NY 10010

CONFIDENTIAL

July 19, 2014

AK Steel Holding Corporation

AK Steel Corporation

9227 Centre Pointe Drive

West Chester, Ohio 45069

Attention: Roger K. Newport

PROJECT 711

$730,000,000 Senior Unsecured Bridge Facility

Commitment Letter

Ladies and Gentlemen:

AK Steel Corporation (the “Borrower”) and AK Steel Holding Corporation
(“Holdings” and, together with the Borrower, “you”) have advised Credit Suisse
AG (acting through such of its affiliates or branches as it deems appropriate,
“CS”) and Credit Suisse Securities (USA) LLC (“CS Securities” and, together with
CS and their respective affiliates, “Credit Suisse”, “we” or “us”) that you
intend to acquire (the “Acquisition”) all of the units of membership interests
of Severstal Dearborn, LLC, a Delaware limited liability company (the “Company”)
from Severstal Columbus Holdings, LLC, a Delaware limited liability company (the
“Seller”) pursuant to that certain Membership Interest Purchase Agreement, dated
July 18, 2014, among the Seller, Severstal US Holdings LLC, the Company and the
Borrower (the “Acquisition Agreement”), and in connection therewith pay fees and
expenses incurred in connection with the Transactions (as defined below) (the
“Transaction Costs”). You have further advised us that, in connection therewith,
Holdings or the Borrower will (i) seek to issue senior unsecured notes (the
“Notes”) and shares of Holdings’ common stock (the “Stock”) generating aggregate
proceeds of $730,000,000 and (ii) to the extent the Borrower is unable to issue
the Notes and/or the Stock on or prior to the Closing Date, borrow up to
$730,000,000 in aggregate principal amount of senior unsecured loans under the
senior unsecured credit facility (the “Facility”) described in the Summary of
Principal Terms and Conditions attached hereto as Exhibit A (the “Term Sheet”),
as such amount may be reduced in accordance with “Mandatory Prepayments and
Commitment Reductions”. The foregoing transactions described in this paragraph
are collectively referred to herein as the “Transactions”. Capitalized terms
used but not defined herein have the meaning assigned to such terms in the Term
Sheet.

Commitment Letter



--------------------------------------------------------------------------------

1. Commitments.

In connection with the foregoing, CS (in such capacity, the “Initial Bridge
Lender”) is pleased to advise you of its commitment to provide the entire
principal amount of the Facility, upon the terms and subject to the conditions
set forth in this commitment letter (including the Term Sheet and other
attachments hereto, this “Commitment Letter”); provided that the amount of the
Facility and the aggregate commitments with respect thereto shall be
automatically reduced at any time on or after the date hereof as set forth in
the section titled “Mandatory Prepayments and Commitment Reductions” in the Term
Sheet.

2. Titles and Roles.

You hereby appoint (a) CS Securities to act, and CS Securities hereby agrees to
act, as bookrunner and lead arranger for the Facility, and (b) CS to act, and CS
hereby agrees to act, as sole administrative agent for the Facility upon the
terms and subject to the conditions set forth in this Commitment Letter. Each of
CS Securities and CS, in such capacities, will perform the duties and exercise
the authority customarily performed and exercised by it in such roles.

You shall have the right (the “Designation Right”), on or prior to the date that
is 10 days after the date of this Commitment Letter, to appoint up to two
additional lead arrangers and bookrunners and an unlimited number of additional
managers, agents and co-agents, and to confer other titles in respect of the
Facility (any such agent, co-agent, co-arranger, manager or holder of another
title, an “Additional Committing Lender”), in each case in a manner and with
economics determined by you; provided that (a) each Additional Committing Lender
will assume a portion of the commitments of the Facility that is equal to the
proportion of the applicable economics allocated to such Additional Committing
Lender (and the commitments of the Initial Bridge Lender with respect to such
portion of the Facility will be reduced), (b) CS shall be entitled to no less
than 60% of the economics of the Facility and (c) the economics allocated to
each Additional Committing Lender in respect of its commitment shall not exceed
its percentage of the commitments hereunder.

CS Securities will appear on the top left of the cover page of all marketing
materials for the Facility and will hold the roles and responsibilities
conventionally understood to be associated with such name placement. Except as
set forth above, no other agents, co-agents, lead arrangers, co-arrangers,
bookrunners, managers or co-managers will be appointed, no other titles will be
awarded and no compensation (other than that expressly contemplated by this
Commitment Letter and the Fee Letters referred to below) will be paid in
connection with the Facility unless you and we shall so agree.

3. Syndication.

CS Securities reserves the right prior to and/or after the execution of
definitive documentation for the Facility, to syndicate all or a portion of CS’s
commitment with respect to the Facility to a group of banks, financial
institutions and other institutional lenders (together with CS and the
Additional Committing Lenders, the “Lenders”) identified by us in consultation
with you, and you agree to provide CS Securities with a period of at least 10
consecutive business days following receipt by CS Securities (which receipt CS
Securities shall immediately acknowledge to the Borrower) of the information
reasonably requested by CS Securities (on or prior to the date hereof) from the
Borrower in order for CS Securities to prepare the Information Materials (as
defined below) to syndicate the Facility (provided that such period shall either
(i) be completed, and the Closing Date shall have occurred, on or prior to
August 15, 2014, (ii) commence on or after September 2, 2014 and be completed,
and the Closing Date shall have occurred, on or prior to November 21, 2014,
(iii) commence on or after December 1, 2014 and be completed, and the Closing
Date shall have occurred, on or prior to December 19, 2014 or (iv) commence on
or after January 5, 2015). We intend to commence syndication efforts promptly
upon the execution of

 

Commitment Letter

 

2



--------------------------------------------------------------------------------

this Commitment Letter, and you agree to actively assist us in completing a
syndication that is reasonably satisfactory to us and you until the earliest of
(x) the termination of the syndication as determined by CS Securities, (y) the
consummation of a Successful Syndication (as defined in the Facility Fee
Letter), and (z) 60 days after the Closing Date (such period, the “Syndication
Period”). Such assistance shall include (a) your using commercially reasonable
efforts to ensure that any syndication efforts benefit materially from your
existing lending and investment banking relationships and the existing lending
and investment banking relationships of the Company, (b) direct contact between
senior management, representatives and advisors of you (and, to the extent
consistent with the Acquisition Agreement, your using commercially reasonable
efforts to cause direct contact between senior management, representatives and
advisors of the Company) and the proposed Lenders at mutually agreed upon times
and locations, (c) assistance by you (and, to the extent consistent with the
Acquisition Agreement, your using commercially reasonable efforts to cause the
Company to assist) in the preparation of a Confidential Information Memorandum
for the Facility and other customary marketing materials and presentations to be
used in connection with the syndication (the “Information Materials”), (d) your
providing or causing to be provided a reasonably detailed business plan or
projections of Holdings and its subsidiaries for the years 2014 through 2020 and
for the seven quarters beginning with the second quarter of 2014, in each case
in form and substance satisfactory to CS Securities, (e) your ensuring (or, in
the case of the Company and its subsidiaries, your using commercially reasonable
efforts to ensure that), during the Syndication Period, there shall be no other
issues of debt securities or commercial bank or other credit facilities of
Holdings, the Company or their respective subsidiaries being announced, offered,
placed or arranged (other than (i) the Notes, (ii) indebtedness permitted to be
incurred under the Acquisition Agreement, (iii) any industrial revenue bonds,
(iv) any mortgage, capitalized leases or purchase money financings, (v) any
credit extensions and commitments under the Existing Credit Agreement (including
any amendment, restatement, modification, replacement or other refinancing
thereof (provided, that any syndication thereof shall be in consultation with CS
Securities) that results in an increase to the commitments and outstanding loans
thereunder by an aggregate principal amount not to exceed $600,000,000),
(vi) any other revolving credit indebtedness incurred in the ordinary course of
business of the Company or Holdings and its subsidiaries for capital
expenditures and working capital purposes and (vii) other indebtedness approved
by CS Securities (collectively, the “Clear Markets Permitted Debt”)) without the
prior written consent of CS Securities, if such issuance, offering, placement or
arrangement could reasonably be expected to impair the primary syndication of
the Facility, (f) using your commercially reasonable efforts to procure prior to
the launch of the syndication a public corporate credit rating from Standard &
Poor’s Ratings Service (“S&P”) and a public corporate family rating from Moody’s
Investors Service, Inc. (“Moody’s”), in each case with respect to the Borrower
(but no specific rating in either case), and public ratings for each of the
Facility (if requested by the Lenders or us) and the Notes (but no specific
rating) from each of S&P and Moody’s and (g) the hosting, with CS Securities, of
a reasonable number of meetings of prospective Lenders at mutually agreed upon
times and locations. Notwithstanding CS Securities’ right to syndicate the
Facility and receive commitments in respect thereof, but without limiting your
obligation to assist with the syndication efforts as set forth herein (but
subject to the provisions of Section 2 above), (i) CS shall not be relieved,
released or novated from its obligations hereunder (including its commitments
hereunder) in connection with any syndication, assignment or participation of
the Facility, including its commitments in respect thereof, until after the
funding of the Facility on the Closing Date has occurred, (ii) no assignment or
novation shall become effective (as between you and us) with respect to all or
any portion of CS’s commitment in respect of the Facility until the funding on
the Closing Date and (iii) CS’s commitments hereunder are not conditioned upon
the Borrower’s compliance with the foregoing or the commencement, conduct or
completion of the syndication of the Facility or the completion of a Successful
Syndication.

 

Commitment Letter

 

3



--------------------------------------------------------------------------------

You agree, at the reasonable request of CS Securities, to assist in the
preparation of a version of the Information Materials to be used in connection
with the syndication of the Facility, consisting exclusively of information and
documentation that is either (a) publicly available (or contained in the
prospectus or other offering memorandum for the Notes) or (b) not material with
respect to Holdings, the Company or their respective subsidiaries or any of
their respective securities for purposes of foreign, United States Federal and
state securities laws (all such Information Materials being “Public Lender
Information”). Any information and documentation that is not Public Lender
Information is referred to herein as “Private Lender Information”. Before
distribution of any Information Materials, you agree to execute and deliver to
CS Securities, (i) a customary letter in which you authorize distribution of the
Information Materials to Lenders’ employees willing to receive Private Lender
Information and (ii) a separate customary letter in which you authorize
distribution of Information Materials containing solely Public Lender
Information and represent that such Information Materials do not contain any
Private Lender Information, which letter shall in each case include a customary
“10b-5” representation. You further agree that each document to be disseminated
by CS Securities to any Lender in connection with the Facility will, at the
reasonable request of CS Securities, be identified by you as either
(A) containing Private Lender Information or (B) containing solely Public Lender
Information. You acknowledge that the following documents contain solely Public
Lender Information (unless you notify us promptly prior to their intended
distribution that any such document contains Private Lender Information):
(1) drafts and final definitive documentation with respect to the Facility,
including term sheets; (2) administrative materials prepared by Credit Suisse
for prospective Lenders (such as a lender meeting invitation, bank allocation,
if any, and funding and closing memoranda); (3) notification of changes in the
terms of the Facility; and (4) other materials (excluding the Projections (as
defined below)) intended for prospective Lenders after the initial distribution
of Information Materials.

CS Securities will manage all aspects of any syndication in consultation with
you, including decisions as to the selection of institutions to be approached
and when they will be approached, when their commitments will be accepted, which
institutions will participate, the allocation of the commitments among the
Lenders, any naming rights and the amount and distribution of fees among the
Lenders. To assist CS Securities in its syndication efforts, you agree promptly
to prepare and provide (and to use commercially reasonable efforts to cause the
Company promptly to provide) to CS Securities all information with respect to
Holdings, the Company and their respective subsidiaries, the Transactions and
the other transactions contemplated hereby, including all financial information,
projections and other forward-looking information (collectively, the
“Projections”), as CS Securities may reasonably request.

4. Information.

You hereby represent and warrant (with respect to written factual information
relating to the Company and its subsidiaries, to your actual knowledge) that
(a) all written factual information other than the Projections and information
of a general economic or industry nature (the “Information”) that has been or
will be made available to Credit Suisse by or on behalf of you or any of your
representatives is or will be, when furnished and when taken as a whole, correct
in all material respects and does not or will not, when furnished and when taken
as a whole, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made and (b) the Projections that have been or will be made available to
Credit Suisse by or on behalf of you or any of your representatives have been or
will be prepared in good faith based upon assumptions that are reasonable at the
time made and at the time the related Projections are made available to Credit
Suisse (it being

 

Commitment Letter

 

4



--------------------------------------------------------------------------------

understood that such Projections are as to future events and are not to be
viewed as facts and are subject to significant uncertainties and contingencies
and that no assurance can be given that any particular Projections will be
realized). You agree that if at any time prior to the later of (i) the Closing
Date and (ii) the last day of the Syndication Period, any of the representations
in the preceding sentence would be incorrect (to your actual knowledge with
respect to Information and Projections relating to the Company and its
subsidiaries), in any material respects if the Information and Projections were
being furnished, and such representations were being made, at such time, then
you will promptly supplement the Information and the Projections so that such
representations will be correct in all material respects under those
circumstances. In arranging and syndicating the Facility, we will be entitled to
use and rely primarily on the Information and the Projections without
responsibility for independent verification thereof.

5. Fees.

As consideration for CS’s commitment hereunder, and our agreements to perform
the services described herein, you agree to pay to CS Securities and CS the fees
set forth in this Commitment Letter, the Fee Letter dated the date hereof and
delivered herewith with respect to the Facility (the “Facility Fee Letter”) and
the Agent Fee Letter dated the date hereof and delivered herewith with respect
to the Facility (the “Agent Fee Letter” and, together with the Facility Fee
Letter, the “Fee Letters”).

6. Conditions Precedent.

CS’s commitment hereunder, and our agreements to perform the services described
herein, are subject solely to (a) there shall not have occurred any event,
change or condition since December 31, 2013 that has had, or could reasonably be
expected to have, a Company Material Adverse Effect (as defined below), (b) the
execution and delivery of definitive documentation with respect to the Facility
on the terms set forth in the Term Sheet, and (c) the conditions set forth or
referred to in Exhibit B hereto. For purposes hereof, “Company Material Adverse
Effect” means any change, effect, event, circumstance, condition, occurrence,
state of facts or development that individually or in the aggregate, is
materially adverse to the business, assets, financial condition or results of
operations of the Company and its Subsidiaries, taken as a whole; provided,
however, that none of the following shall be deemed (either alone or in
combination) to constitute, and none of the following shall be taken into
account in determining whether there has been, a Company Material Adverse
Effect: (i) any adverse change attributable to the execution of the Acquisition
Agreement, the disclosure or consummation of the transactions contemplated by
the Acquisition Agreement, the taking of any action contemplated thereby or the
identity of Holdings, other than with respect to any matters contemplated by
Section 2.04(c) of the Acquisition Agreement, (ii) changes in, or effects
arising from or relating to, general business or economic conditions affecting
the industry in which the Company and its Subsidiaries operate, (iii) changes
in, or effects arising from or relating to, national or international political
or social conditions, (iv) changes in, or effects arising from or relating to,
financial, banking, or securities markets, (v) changes in, or effects arising
from or relating to changes in GAAP or Laws, (vi) changes or effects arising
from or relating to any seasonal fluctuations in the business, (vii) any
failure, in and of itself, of the Company and its Subsidiaries to achieve any
projections, forecasts, estimates, plans, predictions, performance metrics or
operating statistics (but the event, circumstance or change underlying such
failures shall not be excluded), or (vi) any action or inaction by Holdings;
provided, however, that any such adverse effect described in the preceding
clauses (ii) through (vi) shall be excluded only to the extent that such adverse
effect does not disproportionately adversely affect the Company and its
Subsidiaries, taken as a whole, relative to other Persons engaged in the
industries in which the Company and its Subsidiaries operate. Capitalized terms
in the definition of Company Material Adverse Effect and not defined herein have
the meanings assigned to them in the Acquisition Agreement. There shall be no
conditions to closing and funding other than those expressly referred to in this
Section 6.

 

Commitment Letter

 

5



--------------------------------------------------------------------------------

Notwithstanding anything in this Commitment Letter (including each of the
exhibits hereto), the Fee Letters or the definitive documentation or any other
agreement or undertaking related to the Facility to the contrary, (a) the only
representations the accuracy of which shall be a condition to the availability
of the Facility on the Closing Date shall be (i) such of the representations
made by or on behalf of the Company and its subsidiaries in the Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that you have (or an affiliate of yours has) the right to terminate (or
decline to perform) your (or its) obligations under the Acquisition Agreement as
a result of a breach of such representations in the Acquisition Agreement (the
“Acquisition Agreement Representations”) and (ii) the Specified Representations
(as defined below) and (b) the terms of the definitive documentation for the
Facility shall be in a form such that they do not impair the availability of the
Facility on the Closing Date if the conditions set forth in this Section 6 are
satisfied. For purposes hereof, “Specified Representations” means the
representations and warranties set forth in the Term Sheet relating to corporate
existence, power and authority, due authorization, execution and delivery, in
each case as they relate to the entering into and performance by the Borrower of
the definitive documentation for the Facility, the enforceability of such
documentation, Federal Reserve margin regulations, the PATRIOT Act, laws
applicable to sanctioned persons, the Foreign Corrupt Practices Act, the
Investment Company Act, no conflicts between the definitive documentation for
the Facility and the organization documents of the Loan Parties, any agreement
governing indebtedness of the Borrower in an aggregate principal amount greater
than $50,000,000 (including the Amended and Restated Loan and Security
Agreement, dated as of March 17, 2014, among the Borrower, Bank of America,
N.A., as agent, and the other parties thereto (the “Existing Credit Agreement”),
the Notes (if any) and the Existing Notes) or applicable material law, status of
the Facility and the guarantees thereof as senior debt and solvency as of the
Closing Date.

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Loan Documents by the
parties hereto in a manner consistent with this Commitment Letter, it being
understood and agreed that the commitments provided hereunder and the funding of
the Facility on the Closing Date are subject solely to the conditions precedent
set forth in this Section 6 and in Exhibit B to this Commitment Letter. The
parties hereto agree to use good faith efforts to negotiate and finalize the
Loan Documents reasonably in advance of the anticipated Closing Date and (if
requested by the Borrower) to execute the Loan Documents by the anticipated
Closing Date.

7. Indemnification; Expenses.

You agree (a) to indemnify and hold harmless Credit Suisse and its officers,
directors, employees, agents, advisors, representatives, controlling persons,
members and successors and assigns (each, an “Indemnified Person”) from and
against any and all losses, claims, damages, liabilities and reasonable and
documented out-of-pocket expenses, joint or several, to which any such
Indemnified Person may become subject arising out of or in connection with this
Commitment Letter, the Fee Letters, the Transactions, the Facility or any
related transaction or any claim, litigation, investigation or proceeding
relating to any of the foregoing, regardless of whether any such Indemnified
Person is a party thereto (and regardless of whether such matter is initiated by
a third party or by Holdings, the Company or any of their respective affiliates
or

 

Commitment Letter

 

6



--------------------------------------------------------------------------------

equity holders), and to reimburse each such Indemnified Person promptly
following written request therefor for any reasonable and documented
out-of-pocket legal or other expenses incurred in connection with investigating
or defending any of the foregoing (limited, in the case of legal fees and
expenses, to one firm of primary counsel to such Indemnified Persons taken as a
whole (and, in the case of any conflict of interest, one firm of additional
counsel to each similarly affected group of Indemnified Persons, taken as a
whole), one firm of special counsel for each applicable jurisdiction and one
firm of local counsel in each applicable jurisdiction (and, in the case of any
conflict of interest, one firm of additional local counsel to each similarly
affected group of Indemnified Persons, taken as a whole)); provided that the
foregoing indemnity will not, as to any Indemnified Person, apply to losses,
claims, damages, liabilities or expenses to the extent (i) they are found in a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the bad faith, willful misconduct or gross negligence of such
Indemnified Person or its controlled affiliates, controlling persons, directors,
officers or employees, or, in the case of persons acting at such Indemnified
Person’s direction, its advisors, agents or representatives (each, a “Related
Person”), or such Indemnified Person’s or Related Party’s material breach of
this Commitment Letter without the fault of you or your affiliates or (ii) they
arise out of any dispute solely among Indemnified Persons (other than (x) claims
against Credit Suisse in its capacity as administrative agent or lead arranger
under the Facility and (y) claims arising out of any act or omission on the part
of you or your affiliates), (b) to reimburse Credit Suisse from time to time,
upon presentation of a summary statement, for all reasonable and documented
out-of-pocket expenses (including, but not limited to, expenses of Credit
Suisse’s due diligence investigation, consultants’ fees, syndication expenses,
travel expenses and fees, and disbursements and other charges of counsel)
(limited, in the case of legal fees and expenses, to one firm of primary counsel
to such Indemnified Persons taken as a whole (and, in the case of any conflict
of interest, one firm of additional counsel to each similarly affected group of
Indemnified Persons, taken as a whole), one firm of special counsel for each
applicable jurisdiction and one firm of local counsel in each applicable
jurisdiction (and, in the case of any conflict of interest, one firm of
additional local counsel to each similarly affected group of Indemnified
Persons, taken as a whole)), incurred in connection with the Facility and the
preparation and negotiation of this Commitment Letter, the Fee Letters, the
definitive documentation for the Facility and any ancillary documents and
security arrangements in connection therewith and (c) to reimburse Credit Suisse
from time to time, upon presentation of a summary statement, for all reasonable
and documented out-of-pocket expenses (including, but not limited to,
consultants’ fees, travel expenses and fees, and disbursements and other charges
of counsel (limited, in the case of legal fees and expenses, to one firm of
primary counsel to such Indemnified Persons taken as a whole (and, in the case
of any conflict of interest, one firm of additional counsel to each similarly
affected group of Indemnified Persons, taken as a whole), one firm of special
counsel for each applicable jurisdiction and one firm of local counsel in each
applicable jurisdiction (and, in the case of any conflict of interest, one firm
of additional local counsel to each similarly affected group of Indemnified
Persons, taken as a whole)), incurred in connection with the enforcement of this
Commitment Letter, the Fee Letters, the definitive documentation for the
Facility and any ancillary documents and security agreements in connection
therewith. You agree that, notwithstanding any other provision of this
Commitment Letter, no Indemnified Person shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to you or your
subsidiaries or affiliates or to your or their respective equity holders or
creditors or any other person arising out of, related to or in connection with
any aspect of the Transaction, except to the extent of direct, as opposed to
special, indirect, consequential or punitive, damages determined in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Person’s or its Related Party’s bad faith, gross
negligence or willful misconduct or from such Indemnified Person’s or Related
Party’s material breach of this Commitment Letter without the fault of you or
your affiliates.

 

Commitment Letter

 

7



--------------------------------------------------------------------------------

8. Sharing Information; Absence of Fiduciary Relationship; Affiliate Activities.

You acknowledge that Credit Suisse may be providing debt financing, equity
capital or other services (including financial advisory services) to other
companies in respect of which you may have conflicting interests regarding the
transactions described herein or otherwise; provided, that Credit Suisse shall
not arrange or provide (or contemplate to arrange or provide) any form of
acquisition financing to other potential purchasers of the Company at any time
prior to the abandonment by you of your proposed acquisition of the Company or
the termination of the Acquisition Agreement). Consistent with Credit Suisse’s
policy to hold in confidence the affairs of its customers, Credit Suisse will
not furnish confidential information obtained from you by virtue of the
transactions contemplated by this Commitment Letter or our other relationships
with you to other companies. You also acknowledge that we do not have any
obligation to use in connection with the transactions contemplated by this
Commitment Letter, or to furnish to you, confidential information obtained by us
from other companies.

You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and Credit Suisse is intended to be or has been created
in respect of any of the transactions contemplated by this Commitment Letter,
irrespective of whether Credit Suisse has advised or is advising you on other
matters, (b) Credit Suisse, on the one hand, and you, on the other hand, have an
arm’s-length business relationship that does not directly or indirectly give
rise to, nor do you rely on, any fiduciary duty on the part of Credit Suisse,
(c) you are capable of evaluating and understanding, and you understand and
accept, the terms, risks and conditions of the transactions contemplated by this
Commitment Letter, (d) you have been advised that Credit Suisse is engaged in a
broad range of transactions that may involve interests that differ from your
interests and that Credit Suisse has no obligation to disclose such interests
and transactions to you by virtue of any fiduciary, advisory or agency
relationship and (e) you waive, to the fullest extent permitted by law, any
claims you may have against Credit Suisse for breach of fiduciary duty or
alleged breach of fiduciary duty and agree that Credit Suisse shall have no
liability (whether direct or indirect) to you in respect of such a fiduciary
duty claim or to any person asserting a fiduciary duty claim on behalf of or in
right of you, including your equity holders, employees or creditors.
Additionally, you acknowledge and agree that Credit Suisse is not advising you
as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction (including, without limitation, with respect to any consents needed
in connection with the transactions contemplated hereby). You shall consult with
your own advisors concerning such matters and shall be responsible for making
your own independent investigation and appraisal of the transactions
contemplated hereby (including, without limitation, with respect to any consents
needed in connection therewith), and Credit Suisse shall have no responsibility
or liability to you with respect thereto. Any review by Credit Suisse of
Holdings, the Borrower, the Company, the Transactions, the other transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of Credit Suisse and shall not be on behalf of
you or any of your affiliates.

You further acknowledge that Credit Suisse is a full-service securities firm
engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, Credit Suisse may provide investment banking and other financial
services to, and/or acquire, hold or sell, for its own accounts and the accounts
of customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of you, the Company and other
companies with which you or the Company may have commercial or other
relationships. With respect to any securities and/or financial instruments so
held by Credit Suisse or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

 

Commitment Letter

 

8



--------------------------------------------------------------------------------

9. Assignments; Amendments; Governing Law, Etc.

This Commitment Letter shall not be assignable by you without the prior written
consent of CS and CS Securities (and any attempted assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
parties hereto (and Indemnified Persons), and is not intended to confer any
benefits upon, or create any rights in favor of, any person other than the
parties hereto (and Indemnified Persons). Notwithstanding anything to the
contrary herein (including in Section 3 hereof), CS may, with your consent,
assign its commitment hereunder to one or more prospective Lenders, provided
that prior to funding of the Facility, CS shall not be released from any portion
of its commitment hereunder so assigned (except assignments to Additional
Committing Lenders pursuant to Section 2 above). Any and all obligations of, and
services to be provided by, CS Securities or CS hereunder (including, without
limitation, CS’s commitment) may be performed and any and all rights of CS
Securities or CS hereunder may be exercised by or through any of their
respective affiliates or branches and, in connection with such performance or
exercise, CS Securities and CS may exchange with such affiliates or branches
information concerning you and your affiliates that may be the subject of the
transactions contemplated hereby and, to the extent so employed, such affiliates
and branches shall be entitled to the benefits afforded to CS Securities and CS
hereunder. This Commitment Letter may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by CS Securities,
CS and you. This Commitment Letter may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement. Delivery of an executed counterpart of
a signature page of this Commitment Letter by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof. Section headings used herein are for convenience of reference only, are
not part of this Commitment Letter and are not to affect the construction of, or
to be taken into consideration in interpreting, this Commitment Letter. You
acknowledge that information and documents relating to the Facility may be
transmitted through SyndTrak, IntraLinks, the Internet, e-mail or similar
electronic transmission systems, and that Credit Suisse shall not be liable for
any damages arising from the unauthorized use by others of information or
documents transmitted in such manner. Notwithstanding anything in Section 12 to
the contrary, Credit Suisse may place advertisements in financial and other
newspapers and periodicals or on a home page or similar place for dissemination
of information on the Internet or World Wide Web as it may choose, and circulate
similar promotional materials, after the closing of the Transactions in the form
of a “tombstone” or otherwise describing the names of you and your affiliates
(or any of them), and the amount, type and closing date of such Transactions,
all at Credit Suisse’s expense. This Commitment Letter and the Fee Letters
supersede all prior understandings, whether written or oral, between us with
respect to the Facility. Your obligations hereunder and under the Fee Letters
shall be joint and several. THIS COMMITMENT LETTER AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS COMMITMENT LETTER (INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK; PROVIDED, THAT, NOTWITHSTANDING THE PRECEDING
SENTENCE AND THE GOVERNING LAW PROVISIONS OF THIS COMMITMENT LETTER AND THE FEE
LETTERS, IT IS UNDERSTOOD AND AGREED THAT (A) THE INTERPRETATION OF THE
DEFINITION OF “COMPANY MATERIAL ADVERSE EFFECT” (AND WHETHER OR NOT A COMPANY
MATERIAL ADVERSE EFFECT HAS OCCURRED), (B) THE

 

Commitment Letter

 

9



--------------------------------------------------------------------------------

DETERMINATION OF THE ACCURACY OF ANY ACQUISITION AGREEMENT REPRESENTATION AND
WHETHER AS A RESULT OF ANY INACCURACY THEREOF YOU HAVE (OR AN AFFILIATE OF YOURS
HAS) THE RIGHT TO TERMINATE (OR DECLINE TO PERFORM) YOUR (OR ITS) OBLIGATIONS
UNDER THE ACQUISITION AGREEMENT AND (C) THE DETERMINATION OF WHETHER THE
ACQUISITION HAS BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE ACQUISITION
AGREEMENT AND, IN ANY CASE, CLAIMS OR DISPUTES ARISING OUT OF ANY SUCH
INTERPRETATION OR DETERMINATION OR ANY ASPECT THEREOF, IN EACH CASE, SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF DELAWARE, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

10. Jurisdiction.

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the Borough of
Manhattan in New York City, and any appellate court from any thereof, in any
suit, action or proceeding arising out of or relating to this Commitment Letter,
the Fee Letters or the transactions contemplated hereby or thereby, and agrees
that all claims in respect of any such suit, action or proceeding may be heard
and determined only in such New York State court or, to the extent permitted by
law, in such Federal court; provided that suit for the recognition or
enforcement of any judgment obtained in any such New York State or Federal court
may be brought in any other court of competent jurisdiction, (b) waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Commitment Letter, the Fee Letters or the
transactions contemplated hereby or thereby in any New York State court or in
any such Federal court, (c) waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such suit, action or
proceeding in any such court and (d) agrees that a final judgment in any such
suit, action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Service of any process, summons, notice or document by registered mail addressed
to you at the address above shall be effective service of process against you
for any suit, action or proceeding brought in any such court.

11. Waiver of Jury Trial.

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
SUIT, ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE FEE LETTERS OR
THE PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.

12. Confidentiality.

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letters nor any of their terms or substance,
nor the activities of Credit Suisse pursuant hereto, shall be disclosed,
directly or indirectly, to any other person except (a) to your officers,
directors, members, partners, employees, attorneys, accountants, agents and
advisors on a confidential and need-to-know basis, (b) as required by applicable
law or compulsory legal, regulatory or administrative process (in which case you
agree, to the extent

 

Commitment Letter

 

10



--------------------------------------------------------------------------------

permitted by applicable law, rule or regulation, to inform us promptly thereof
prior to such disclosure), (c) you may disclose this Commitment Letter and the
contents hereof (but not the Fee Letters or the contents thereof other than the
existence thereof and the contents thereof as part of projections, pro forma
information and a generic disclosure of aggregate sources and uses to the extent
customary in marketing materials and other required filings) (i) to the Company
and the Seller and their respective officers, directors, members, partners,
stockholders, employees, attorneys, accountants, agents and advisors on a
confidential and need-to-know basis and (ii) in any prospectus or other offering
memorandum relating to the Notes, in any syndication or other marketing material
relating to the Facility or in connection with any public filing requirement,
(d) you may disclose the Fee Letters redacted in a manner reasonably
satisfactory to Credit Suisse to the Company and the Seller and their respective
officers, directors, members, partners, employees, attorneys, accountants,
agents and advisors on a confidential and need-to-know basis, (e) to actual or
potential Additional Committing Lenders on a confidential basis, (f) the Term
Sheet may be disclosed on a confidential basis to actual or potential Lenders
and to any rating agency in connection with the Transactions, the Facility and
the Notes and (g) to the extent that such information becomes publicly available
other than by reason of disclosure by you in violation of this paragraph.

We will treat as confidential all confidential information provided to us by or
on behalf of you hereunder; provided that nothing herein shall prevent us from
disclosing any such information (a) pursuant to the order of any court or
administrative agency or in any pending legal, regulatory or administrative
proceeding, or otherwise as required by applicable law or compulsory legal,
regulatory or administrative process (in which case we agree, to the extent
permitted by applicable law, rule or regulation, to inform you promptly thereof
prior to disclosure thereof), (b) upon the request or demand of any regulatory
authority having jurisdiction over us, (c) to the extent that such information
becomes publicly available other than by reason of disclosure by us in violation
of this paragraph, (d) to our affiliates and to our and their respective
employees, legal counsel, accountants, independent auditors, advisors and other
experts or agents who are informed of the confidential nature of such
information and on a need-to-know basis, (e) to actual or potential assignees,
participants or derivative investors in the Facility who agree to be bound by
the terms of this paragraph or substantially similar confidentiality provisions,
(f) to the extent permitted by Section 9 or (g) for purposes of establishing a
“due diligence” defense. This paragraph shall automatically terminate and be
superseded by the confidentiality provisions in the definitive documentation for
the Facility upon the execution and delivery of such documentation and in any
event shall terminate on the first anniversary of the date hereof.

Notwithstanding anything herein to the contrary, any party to this Commitment
Letter (and any employee, representative or other agent of such party) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Commitment
Letter and the Fee Letters and all materials of any kind (including opinions or
other tax analyses) that are provided to it relating to such tax treatment and
tax structure, except that (i) tax treatment and tax structure shall not include
the identity of any existing or future party (or any affiliate of such party) to
this Commitment Letter or the Fee Letters and (ii) no party shall disclose any
information relating to such tax treatment and tax structure to the extent
nondisclosure is reasonably necessary in order to comply with applicable
securities laws. For this purpose, the tax treatment of the transactions
contemplated by this Commitment Letter and the Fee Letters is the purported or
claimed U.S. Federal income tax treatment of such transactions and the tax
structure of such transactions is any fact that may be relevant to understanding
the purported or claimed U.S. Federal income tax treatment of such transactions.

 

Commitment Letter

 

11



--------------------------------------------------------------------------------

13. Surviving Provisions.

The compensation, reimbursement, indemnification, confidentiality, syndication,
jurisdiction, governing law and waiver of jury trial provisions contained herein
and in the Fee Letters and the provisions of Section 8 of this Commitment Letter
shall remain in full force and effect regardless of whether definitive financing
documentation shall be executed and delivered and (other than in the case of the
syndication provisions) notwithstanding the termination of this Commitment
Letter or CS’s commitment hereunder and our agreements to perform the services
described herein.

14. PATRIOT Act Notification.

Credit Suisse hereby notifies you that, pursuant to the requirements of the USA
PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“PATRIOT Act”), Credit Suisse and each Lender is required to obtain, verify and
record information that identifies the Borrower and each guarantor, which
information includes the name, address, tax identification number and other
information regarding the Borrower and each guarantor that will allow Credit
Suisse or such Lender to identify the Borrower and each guarantor in accordance
with the PATRIOT Act. This notice is given in accordance with the requirements
of the PATRIOT Act and is effective as to Credit Suisse and each Lender. You
hereby acknowledge and agree that Credit Suisse shall be permitted to share any
or all such information with the Lenders.

15. Acceptance and Termination.

If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this Commitment Letter and of the Fee Letters by
returning to us executed counterparts hereof and of the Fee Letters not later
than 5:00 p.m., New York City time, on July 25, 2014. CS’s offer hereunder, and
our agreements to perform the services described herein, will expire
automatically and without further action or notice and without further
obligation to you at such time in the event that Credit Suisse has not received
such executed counterparts in accordance with the immediately preceding
sentence. This Commitment Letter will become a binding commitment on CS only
after it has been duly executed and delivered by you in accordance with the
first sentence of this Section 15. In the event that the Closing Date does not
occur on or before 5:00 p.m., New York City time, on April 18, 2015 (or such
earlier date on which the Acquisition Agreement terminates or either party
thereto publicly announces its intention not to proceed with the Acquisition),
then this Commitment Letter and CS’s commitment hereunder, and our agreements to
perform the services described herein, shall automatically terminate without
further action or notice and without further obligation to you unless Credit
Suisse shall, in its discretion, agree in writing to an extension.

[Remainder of this page intentionally left blank]

 

Commitment Letter

 

12



--------------------------------------------------------------------------------

Credit Suisse is pleased to have been given the opportunity to assist you in
connection with the financing for the Acquisition.

 

Very truly yours, CREDIT SUISSE SECURITIES (USA) LLC By  

/s/ Adam Forchheimer

  Name: Adam Forchheimer   Title: Authorized Signatory CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH By  

/s/ Michael Spaight

  Name: Michael Spaight   Title: Authorized Signatory By  

/s/ Whitney Gaston

  Name: Whitney Gaston   Title: Authorized Signatory

 

Accepted and agreed to as of the date first above written: AK STEEL HOLDING
CORPORATION By  

/s/ Roger K. Newport

  Name: Roger K. Newport   Title: SVP, Finance and CFO AK STEEL CORPORATION By  

/s/ Roger K. Newport

  Name: Roger K. Newport   Title: SVP, Finance and CFO

 

Commitment Letter

 

13



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIAL

PROJECT 711

$730,000,000 Senior Unsecured Bridge Facility

Summary of Principal Terms and Conditions1

 

Borrower:    AK Steel Corporation, a Delaware corporation (the “Borrower”).
Agent:    Credit Suisse AG, acting through one or more of its branches or
affiliates (“CS”), will act as sole administrative agent (in such capacity, the
“Agent”) for a syndicate of banks, financial institutions and other
institutional lenders (together with CS and the Additional Committing Lenders,
the “Lenders”), and will perform the duties customarily associated with such
role. Bookrunner and Lead Arranger:    Credit Suisse Securities (USA) LLC will
act as bookrunner and lead arranger for the Facility described below
(collectively, in such capacities, the “Arranger”), and will perform the duties
customarily associated with such roles. Syndication Agent:    At the option of
the Arranger, one financial institution identified by the Arranger and
reasonably acceptable to the Borrower (in such capacity, the “Syndication
Agent”). Documentation Agent:    At the option of the Arranger, one financial
institution identified by the Arranger and reasonably acceptable to the Borrower
(in such capacity, the “Documentation Agent”). Facility:    Senior unsecured
bridge loans (the “Loans”) in an aggregate principal amount of $730,000,000 (the
“Facility”) minus the sum of (a) Net Cash Proceeds (as defined below) received
by the Borrower from the issuance of any Notes on or prior to the date of the
funding of the Facility (the “Closing Date”) and (b) Net Cash Proceeds received
by the Borrower in connection with the issuance of any Stock. Purpose:    The
proceeds of the Loans will be used by the Borrower on the Closing Date, together
with cash on hand and the Net Cash Proceeds from the issuance of Notes (if any)
and the issuance of Stock (if any), solely (a) to pay the purchase price of the
Acquisition (the “Acquisition Consideration”) and (b) to pay the Transaction
Costs.

 

1  All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this term sheet is attached.

 

Term Sheet

 



--------------------------------------------------------------------------------

Availability:    The Facility must be drawn in a single drawing on the Closing
Date. Amounts borrowed under the Facility that are repaid or prepaid may not be
reborrowed. Ranking:    The Loans will constitute senior indebtedness of the
Borrower and will rank pari passu in right of payment with the Borrower’s other
senior indebtedness, including the Existing Credit Agreement. Guarantees:    All
obligations of the Borrower under the Facility will be unconditionally
guaranteed (the “Guarantees”) by AK Steel Holding Corporation (“Holdings”) and
each wholly owned domestic restricted subsidiary of the Borrower, limited to any
subsidiary that is a guarantor under the Existing Credit Agreement or the
Existing Notes (such guarantors, together with the Borrower, collectively the
“Loan Parties”). “Existing Notes” means the Borrower’s (i) 7.625% Senior Notes
due 2020, (ii) 8.750% Senior Secured Notes due 2018, (iii) 8.375% Senior Notes
due 2022 (the “2022 Notes”) and (iv) 5.00% Exchangeable Senior Notes due 2019.
Security:    None. Interest Rates:    Interest for the first three-month period
commencing on the Closing Date shall be equal to Adjusted LIBOR (as defined
below) plus 675 basis points (the “Initial Margin”). Three months after the
Closing Date and at the end of each three month period thereafter, the spread
over Adjusted LIBOR shall be increased by 50 basis points (the Initial Margin
plus each 50 basis point increase described above, the “Applicable Margin”).
“Adjusted LIBOR” means the London interbank offered rate for U.S. dollars (for a
three-month interest period), which will at all times include statutory reserves
and shall be deemed to be not less than 1.00% per annum.    Notwithstanding
anything to the contrary set forth above, at no time shall the per annum
interest rate on the Loans, the Extended Term Loans (as defined below) or the
Exchange Notes (as defined below) exceed the Total Cap (as defined in the
Facility Fee Letter). Upon the occurrence of a Demand Failure Event (as defined
in the Facility Fee Letter), the outstanding Loans will automatically and
immediately accrue interest at the Total Cap and be subject to the call
protection provisions of the Exchange Notes (and the Conversion Fee (as defined
in the Facility Fee Letter) shall be immediately due and payable).

 

Term Sheet

A-2



--------------------------------------------------------------------------------

Interest Payments:    Interest on the Loans will be payable in cash, quarterly
in arrears. Calculation of interest shall be on the basis of the actual number
of days elapsed over a 360-day year. Default Rate:   

At any time an event of default exists as a result of the Borrower’s failure to
make any payment in respect of the Facility, such overdue amount shall bear
interest at 2.0% per annum above the rate otherwise applicable thereto.

 

Notwithstanding anything to the contrary set forth herein, in no event shall any
cap or limit on the yield or interest rate payable with respect to the Loans,
Extended Term Loans or Exchange Notes affect the payment in cash of any default
rate of interest in respect of any Loans, Extended Term Loans or Exchange Notes.

Conversion and Maturity:   

On the first anniversary of the Closing Date (the “Conversion Date”), any Loan
that has not been previously repaid in full will be automatically converted into
a senior term loan (each an “Extended Term Loan”) due on the date that is seven
years after the Closing Date (or, if earlier, 90 days prior to the maturity date
of the 2022 Notes if any such notes are outstanding at that time) (the “Maturity
Date”). At any time on or after the Conversion Date, at the option of the
applicable Lender, the Extended Term Loans may be exchanged in whole or in part
for senior exchange notes (the “Exchange Notes”) having an equal principal
amount; provided that the Borrower may defer the first issuance of Exchange
Notes until such time as the Borrower shall have received requests to issue at
least $150 million in aggregate principal amount of Exchange Notes.

 

The Extended Term Loans will be governed by the provisions of the Loan Documents
(as defined below) and will have the same terms as the Loans except as expressly
set forth on Annex I hereto. The Exchange Notes will be issued pursuant to an
indenture that will have the terms set forth on Annex II hereto.

Mandatory Prepayments and Commitment Reductions:    The Loans shall be prepaid
with (and, prior to the Closing Date, the commitment under the Facility,
pursuant to the Commitment Letter and the Loan Documents, shall be automatically
and permanently reduced by), subject to certain exceptions to be agreed upon,
(i) the Net Cash Proceeds from the issuance, offering or placement of any debt
obligations (other than (i) any Clear Markets Permitted Debt (except to the
extent the proceeds thereof are applied to pay the

 

Term Sheet

A-3



--------------------------------------------------------------------------------

  

purchase price of the Acquisition or to pay the Transaction Costs) and (ii)
other indebtedness in an aggregate principal amount not to exceed $50,000,000
(such indebtedness set forth in clauses (i) and (ii), collectively, the
“Permitted Debt”)) or publicly offered equity securities by Holdings or any of
its subsidiaries; provided that in the event that any Lender that committed to
provide a portion of the Loans pursuant to the Commitment Letter (each, an
“Initial Bridge Lender”) or any of its affiliates purchases debt securities from
Holdings or its subsidiaries pursuant to a “securities offering” under the
Facility Fee Letter at an issue price above the level at which such Initial
Bridge Lender or affiliate has determined such debt securities can be resold at
the time of such purchase by such Initial Bridge Lender or affiliate to a bona
fide third party that is not a Lender under the Facility or an affiliate thereof
or a participant in the Facility at such time (and notifies the Borrower
thereof), the Net Cash Proceeds received by Holdings and its subsidiaries in
respect of such debt securities may, at the option of such Initial Bridge Lender
or affiliate, be applied first to prepay the Loans of such Initial Bridge Lender
or affiliate (provided that if there is more than one such Initial Bridge Lender
or affiliate then such Net Cash Proceeds will be applied pro rata to prepay the
Loans of all such Initial Bridge Lenders or affiliates in proportion to such
Initial Bridge Lenders’ or affiliates’ principal amount of debt securities
purchased from Holdings or its subsidiaries) prior to being applied to prepay
the Loans held by other Lenders; and (ii) the Net Cash Proceeds from any
non-ordinary course asset sales by Holdings or any of its subsidiaries
(including proceeds from the issuance of equity securities of Holdings and any
of its subsidiaries), other than asset sales having Net Cash Proceeds up to
$50,000,000 in the aggregate. The Borrower will also be required to offer to
prepay the Loans following the occurrence of a Change of Control (to be defined)
at 100% of the outstanding principal amount thereof (plus all accrued and unpaid
interest thereon).

 

“Net Cash Proceeds” means:

 

(a) with respect to any asset sale, the aggregate amount of all cash (which
term, for the purpose of this definition, shall include cash equivalents)
proceeds (including any cash proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment or otherwise, but only as and when received) actually received in
respect of such asset sale, including property

 

Term Sheet

A-4



--------------------------------------------------------------------------------

  

insurance or condemnation proceeds paid on account of any loss of any property
or assets, net of (1) all reasonable attorneys’ fees, accountants’ fees,
brokerage, consultant and other customary fees and commissions, title and
recording tax expenses and other reasonable fees and expenses incurred in
connection therewith, (2) all taxes paid or reasonably estimated to be payable
as a result thereof, (3) all payments made, and all installment payments
required to be made, with respect to any obligation (A) that is secured by any
assets subject to such asset sale, in accordance with the terms of any lien upon
such assets, or (B) that must by its terms, or in order to obtain a necessary
consent to such asset sale, or by applicable law, be repaid (including pursuant
to any mandatory prepayment or redemption requirement) out of the proceeds from
such asset sale, (4) all distributions and other payments required to be made to
minority interest holders in subsidiaries or joint ventures as a result of such
asset sale, or to any other person (other than Holdings or any of its
subsidiaries) owning a beneficial interest in the assets disposed of in such
asset sale, and (5) the amount of any reserves established by Holdings or any of
its subsidiaries in accordance with GAAP to fund purchase price or similar
adjustments, indemnities or liabilities, contingent or otherwise, reasonably
estimated to be payable in connection with such asset sale (provided that to the
extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds), provided that such Net Cash
Proceeds of asset sales shall not include insurance and condemnation proceeds to
the extent reinvested (or committed to be reinvested) in other assets used or
useful in the business of Holdings or any of its subsidiaries (including any
investments and acquisitions) within 12 months of receipt of such proceeds or,
if so committed within such period, reinvested within 6 months thereafter; and

 

(b) with respect to any equity issuance or debt incurrence, the aggregate amount
of all cash proceeds actually received in respect of such equity issuance or
debt incurrence, net of reasonable fees, expenses, costs, underwriting discounts
and commissions incurred in connection therewith and net of taxes paid or
reasonably estimated by the Borrower to be payable as a result thereof.

Voluntary Prepayments:    The Loans may be prepaid, in whole or in part, at par
plus accrued and unpaid interest upon not less than 3 business days’ prior
written notice, at the option of the Borrower at any time.

 

Term Sheet

A-5



--------------------------------------------------------------------------------

Credit Documentation    The definitive documentation for the Facility (the “Loan
Documents”) shall be substantially consistent with the Commitment Letter
(including this Term Sheet), shall contain only those conditions, mandatory
prepayments, representations, warranties, affirmative and negative covenants,
events of default and other provisions expressly specified in the Commitment
Letter (including all Exhibits and Annexes thereto), and shall otherwise be
substantially consistent with the indentures for the Existing Notes (modified as
appropriate for a bridge credit agreement format), subject to Section 4 of the
Facility Fee Letter); provided that, the only conditions to the availability of
the Facility on the Closing Date shall be those expressly set forth in Section 6
of the Commitment Letter and Exhibit B. Representations and Warranties:    The
Loan Documents will contain solely the following representations and warranties
relating to Holdings, the Borrower and its subsidiaries (in each case,
substantially consistent with the corresponding provisions of the Existing
Credit Agreement): organization and qualification; power and authority; no
conflicts; no consents; enforceability; capital structure; corporate names;
locations; title to properties; financial statements; no material adverse
change; surety obligations; taxes, brokers, intellectual property; governmental
approvals; compliance with laws; compliance with environmental laws; burdensome
contracts; litigation; no defaults; ERISA; trade relations; labor relations;
Investment Company Act; non-regulated entity status; margin stock; sanctions;
and complete disclosure; and also: the PATRIOT Act; the Foreign Corrupt
Practices Act; status of the Facility and the guarantees thereof as senior debt
and solvency as of the Closing Date. Conditions Precedent to Borrowing:    The
borrowing under the Facility will be subject solely to the conditions precedent
set forth in Section 6 of the Commitment Letter and Exhibit B to the Commitment
Letter. Covenants:    The Loan Documents will contain covenants that are
substantially consistent with the indentures for the Existing Notes, subject to
Section 4 of the Facility Fee Letter, which in the case of negative covenants,
will be incurrence-based covenants and in no event will contain any financial
maintenance covenants; provided that prior to the Conversion Date, there will be
debt, lien and restricted payments covenants applicable to the Loans that shall
be more restrictive than those customary for publicly traded high-yield
securities and those applicable to the Extended Term Loans and the Exchange
Notes in a manner to be reasonably agreed.

 

Term Sheet

A-6



--------------------------------------------------------------------------------

Events of Default:    Limited to the following (subject, where appropriate, to
thresholds and grace periods to be agreed upon): nonpayment of principal,
interest or other amounts; violation of covenants; incorrectness of
representations and warranties in any material respect; cross default with
respect to payments at maturity and cross acceleration; bankruptcy; material
judgments; or actual or asserted invalidity of Guarantees. Unrestricted
Subsidiaries:    The Loan Documents will contain provisions pursuant to which,
subject to limitations to be agreed (including customary limitations on
investments, loans, advances and guarantees) the Borrower will be permitted to
designate any subsequently acquired or organized subsidiary as an “unrestricted
subsidiary” and subsequently re-designate such unrestricted subsidiary as a
restricted subsidiary; provided that no unrestricted subsidiary designated as a
restricted subsidiary may subsequently be designated as an unrestricted
subsidiary; provided further that no unrestricted subsidiary shall be a
restricted subsidiary under the Existing Credit Agreement, the Existing Notes or
any other indebtedness. Unrestricted subsidiaries will not be subject to the
affirmative or negative covenants or events of default and other provisions of
the Loan Documents. Voting:    Amendments and waivers of the Loan Documents will
require the approval of Lenders holding more than 50% of the aggregate principal
amount of the commitments or Loans, except that the consent of (a) each affected
Lender shall be required with respect to (i) increases in the commitment of such
Lender, (ii) reductions or forgiveness of principal, interest or fees payable to
such Lender, (iii) extensions of the Conversion Date or final maturity of such
Lender’s Loans or of the date for payment to such Lender of any interest or
fees, (iv) changes that impose any additional restriction on such Lender’s
ability to assign any of its rights or obligations and (b) each Lender shall be
required with respect to (i) modifications to certain provisions requiring the
pro rata treatment of Lenders, (ii) modification to voting requirements or
percentages, and (iii) releases of all or substantially all of the value of the
Guarantees. Cost and Yield Protection:    Usual for facilities and transactions
of this type, including customary tax gross-up provisions (including but not
limited to provisions relating to Dodd-Frank and Basel III).

 

Term Sheet

A-7



--------------------------------------------------------------------------------

Assignments and Participations:   

Each Lender will be permitted to make assignments in minimum amounts to be
agreed; provided, however, that, prior to the Conversion Date, so long as no
payment or bankruptcy event of default or Demand Failure Event exists, the
consent of the Borrower (not to be unreasonably withheld, delayed or
conditioned) shall be required with respect to any assignment if, after giving
effect thereto, the Arranger and its affiliates would hold, in the aggregate,
less than a majority of the outstanding Loans or commitments with respect
thereto.

 

The Lenders will be permitted to sell participations in Loans without
restriction. Voting rights of participants shall be limited to matters in
respect of (a) reductions or forgiveness of principal, interest or fees payable
to such participant, (b) extensions of the Conversion Date or final maturity of,
or date for payment of interest or fees on, the Loans in which such participant
participates and (c) releases of all or substantially all of the value of the
Guarantees.

Expenses and Indemnification:    The Borrower will indemnify the Arranger, the
Agent, the Syndication Agent, the Documentation Agent, the Lenders, their
respective affiliates, successors and assigns and the officers, directors,
employees, agents, advisors, controlling persons and members of each of the
foregoing (each, an “Indemnified Person”) and hold them harmless from and
against all reasonable and documented out-of-pocket costs and expenses
(including reasonable fees, disbursements and other charges of counsel (limited,
in the case of legal fees and expenses, to one firm of primary counsel to such
Indemnified Persons taken as a whole (and, in the case of any conflict of
interest, one firm of additional counsel to each similarly affected group of
Indemnified Persons, taken as a whole), one firm of special counsel for each
applicable jurisdiction and one firm of local counsel in each applicable
jurisdiction (and, in the case of any conflict of interest, one firm of
additional local counsel to each similarly affected group of Indemnified
Persons, taken as a whole)) and liabilities of such Indemnified Person arising
out of or relating to any claim or any litigation or other proceeding
(regardless of whether such Indemnified Person is a party thereto and regardless
of whether such matter is initiated by a third party or by the Borrower, the
Company or any of their respective affiliates or equity holders) that relates to
the Transactions, including the financing contemplated

 

Term Sheet

A-8



--------------------------------------------------------------------------------

   hereby, the Acquisition or any transactions connected therewith; provided
that no Indemnified Person will be indemnified for any cost, expense or
liability to the extent (i) determined in the final, non-appealable judgment of
a court of competent jurisdiction to have resulted from the bad faith, willful
misconduct or gross negligence of such Indemnified Person or its controlled
affiliates, controlling persons, directors, officers, employees or, in the case
of persons acting at such Indemnified Person’s direction, its advisors, agents
or representatives (each, a “Related Person”), or (ii) they arise out of any
dispute solely among Indemnified Persons (other than (x) claims against the
Agent or the Arranger in its capacity as such and (y) claims arising out of any
act or omission on the part of any Loan Party or its affiliates). In addition,
the Borrower shall pay (a) all reasonable and documented out-of-pocket expenses
(including, without limitation, reasonable fees, disbursements and other charges
of counsel (limited, in the case of legal fees and expenses, to one firm of
primary counsel to such Indemnified Persons taken as a whole (and, in the case
of any conflict of interest, one firm of additional counsel to each similarly
affected group of Indemnified Persons, taken as a whole), one firm of special
counsel for each applicable jurisdiction and one firm of local counsel in each
applicable jurisdiction (and, in the case of any conflict of interest, one firm
of additional local counsel to each similarly affected group of Indemnified
Persons, taken as a whole)) of the Arranger, the Agent, the Syndication Agent
and the Documentation Agent in connection with the syndication of the Facility,
the preparation and administration of the definitive documentation and
amendments, modifications and waivers thereto and (b) all reasonable and
documented out-of-pocket expenses (including, without limitation, fees,
disbursements and other charges of counsel (limited, in the case of legal fees
and expenses, to one firm of primary counsel to such Indemnified Persons taken
as a whole (and, in the case of any conflict of interest, one firm of additional
counsel to each similarly affected group of Indemnified Persons, taken as a
whole), one firm of special counsel for each applicable jurisdiction and one
firm of local counsel in each applicable jurisdiction (and, in the case of any
conflict of interest, one firm of additional local counsel to each similarly
affected group of Indemnified Persons, taken as a whole)) of the Arranger, the
Agent, the Syndication Agent, the Documentation Agent and the Lenders for
enforcement costs and documentary taxes associated with the Facility. Governing
Law and Forum:    New York. Counsel to the Agent and the Arranger:    Davis Polk
& Wardwell LLP.

 

Term Sheet

A-9



--------------------------------------------------------------------------------

ANNEX I

to Exhibit A

Extended Term Loans

 

Maturity:    The Extended Term Loans will mature on the date that is seven years
after the Closing Date (or, if earlier, 90 days prior to the maturity date of
the 2022 Notes if any such notes are outstanding at that time). Interest Rate:
   The Extended Term Loans will bear interest at an interest rate per annum
equal to the Total Cap. Interest shall be payable on the last day of each fiscal
quarter of the Borrower and on the Maturity Date, in each case payable in
arrears and computed on the basis of a 360-day year. Guarantees:    Same as the
Loans. Security:    None. Covenants and Events of Default:    Upon and after the
Conversion Date, the covenants, events of default and mandatory prepayments
applicable to the Exchange Notes will also be applicable to the Extended Term
Loans.

 

Term Sheet



--------------------------------------------------------------------------------

ANNEX II

to Exhibit A

Exchange Notes

 

Issuer:    The Borrower, in its capacity as the issuer of the Exchange Notes
(the “Issuer”). Issue:    The Exchange Notes will be issued under an indenture
capable of being qualified under the Trust Indenture Act of 1939, as amended.
Maturity:    The Exchange Notes will mature on the date that is seven years
after the Closing Date (or, if earlier, 90 days prior to the maturity date of
the 2022 Notes if any such notes are outstanding at that time). Interest Rate:
   The Exchange Notes will bear interest at a fixed rate equal to the Total Cap.
Optional Redemption:    The Exchange Notes will be non-callable until the third
anniversary of the Closing Date (subject to customary “equity clawback”
provisions). Thereafter, each Exchange Note will be callable at par plus accrued
interest plus a premium equal to 50% of the coupon on such Exchange Note, which
premium shall decline ratably on each yearly anniversary of the Closing Date to
zero on the date that is one year prior to the maturity of the Exchange Notes.

Offer to Repurchase upon a

Change of Control:

   The Issuer will be required to offer to repurchase the Exchange Notes
following the occurrence of a Change of Control (to be defined) at 101% of the
outstanding principal amount thereof (plus all accrued and unpaid interest
thereon). Defeasance Provisions:    Consistent with the 2022 Notes.
Modification:    Consistent with the 2022 Notes. Registration Rights:    The
Issuer will (unless a Shelf Registration Statement (as defined below) covering
such Exchange Notes is already effective and available) use commercially
reasonable efforts to file within 60 days after the date of each issuance of
Exchange Notes (each, an “Issue Date”), and will use commercially reasonable
efforts to cause to become effective as soon thereafter as practicable, a shelf
registration statement with respect to such Exchange Notes (a “Shelf
Registration Statement”) and/or a registration statement relating to a
Registered Exchange Offer (as defined below). If a Shelf Registration Statement
is filed, the Issuer will keep

 

Term Sheet



--------------------------------------------------------------------------------

  

such registration statement effective and available (subject to customary
exceptions) until the later of two years after the issue of such Exchange Notes
and the date it is no longer needed to permit unrestricted resales of Exchange
Notes.

 

If within 120 days from an Issue Date, a Shelf Registration Statement for the
applicable Exchange Notes has not been declared effective or the Issuer has not
effected an exchange offer (a “Registered Exchange Offer”) whereby the Issuer
has offered registered notes having terms identical to such Exchange Notes (the
“Substitute Notes”) in exchange for all such Exchange Notes (it being understood
that a Shelf Registration Statement is required to be made available in respect
of Exchange Notes, the holders of which could not receive Substitute Notes
through the Registered Exchange Offer that, in the opinion of counsel to the
Lenders, would be freely saleable by such holders without registration or
requirement for delivery of a current prospectus under the Securities Act of
1933, as amended (other than a prospectus delivery requirement imposed on a
broker-dealer who is exchanging Exchange Notes acquired for its own account as a
result of market making or other trading activities)), then the Issuer will pay
liquidated damages of 0.50% per annum on the principal amount of Exchange Notes
outstanding to holders thereof who are, or would be, unable to freely transfer
Exchange Notes from and including the 121st day after such Issue Date (the
“Default Registration Date”) to but excluding the earlier of the effective date
of such Shelf Registration Statement or the date of consummation of such
Registered Exchange Offer. Such liquidated damages shall increase by 0.50% per
annum on the date that is 90 days after the Default Registration Date and each
90-day anniversary thereof, up to a maximum of 2.0% per annum. The Issuer will
also pay such liquidated damages for any period of time (subject to customary
exceptions) following the effectiveness of a Shelf Registration Statement that
such Shelf Registration Statement is not available for resales thereunder. All
accrued liquidated damages will be paid in arrears on each quarterly interest
payment date.

Covenants:    Based on the 2022 Notes, subject to Section 4 of the Facility Fee
Letter. Events of Default:    Based on the 2022 Notes, subject to Section 4 of
the Facility Fee Letter.

 

Term Sheet

A-II-2



--------------------------------------------------------------------------------

EXHIBIT B

PROJECT 711

$730,000,000 Senior Unsecured Bridge Facility

Summary of Additional Conditions Precedent2

The borrowing under the Facility shall be subject to the following additional
conditions precedent:

1. The Acquisition and the other Transactions shall be consummated substantially
concurrently with the closing under the Facility on the terms and conditions
described in the Acquisition Agreement (without any amendment, modification or
waiver thereof by the Borrower or any consent thereunder by the Borrower which
is materially adverse to the Lenders or the Arranger without the prior written
consent of the Agent, such consent not to be unreasonably withheld, delayed or
conditioned (it being understood and agreed that any (a) decrease in the
Acquisition Consideration (except to the extent such reduction is applied
dollar-for-dollar to reduce the Facility), (b) increase in the Acquisition
Consideration (provided, that any increase in the Acquisition Consideration of
up to 10% shall not be deemed to be materially adverse to the Lenders or the
Arranger) or (c) amendment or waiver of any provision of the Acquisition
Agreement of which the Arranger or the Lenders are specifically identified as
third-party beneficiaries as of the date hereof, shall in each case be deemed to
be a modification which is materially adverse to the Lenders). The Acquisition
Agreement (including all schedules and exhibits thereto) shall be reasonably
satisfactory to the Agent; provided that the Agent agrees that the Acquisition
Agreement delivered to it on July 19, 2014 at 6:14 a.m. EDT and marked
“EXECUTION VERSION” is satisfactory to it.

2. After giving effect to the Transactions and the other transactions
contemplated hereby, Holdings and its subsidiaries shall have outstanding no
indebtedness or preferred stock other than (a) the loans and other extensions of
credit under the Existing Credit Agreement and the Existing Notes, (b) the Notes
and/or the Loans, (c) other indebtedness existing on the date hereof and (d) any
other Permitted Debt.

3. The Agent shall have received (a) U.S. GAAP audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
Holdings and the Company for the 2011, 2012 and 2013 fiscal years (and, to the
extent available, the related unaudited consolidating financial statements) and
each subsequent fiscal year ended at least 90 days before the Closing Date and
(b) U.S. GAAP unaudited consolidated and (to the extent available) consolidating
balance sheets and related statements of income, stockholders’ equity and cash
flows of Holdings and the Company for each subsequent fiscal quarter ended at
least 45 days before the Closing Date; provided, that the filing of such
financial statements on Form 10-K or Form 10-Q by Holdings shall satisfy the
foregoing condition with respect to Holdings only.

4. The Agent shall have received a pro forma consolidated balance sheet and
related pro forma consolidated statements of income and cash flows of Holdings
as of and for the twelve-month period ending on the last day of the most
recently completed four-fiscal quarter period for which financial statements
have been delivered pursuant to paragraph 3 above, prepared after giving effect
to the Transactions as if the Transactions had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
such other financial statements).

 

2  All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this Exhibit B is attached, including
Exhibits A thereto.

 

Summary of Additional Conditions Precedent



--------------------------------------------------------------------------------

5. The Agent shall have received a certificate from the chief financial officer
(or other officer with reasonably equivalent duties) of Holdings, substantially
in the form of Annex I to this Exhibit B, certifying that Holdings and its
subsidiaries, on a consolidated basis after giving effect to the Transactions
and the other transactions contemplated hereby, are solvent. The Agent shall
have received customary opinions of counsel to the Borrower and the Guarantors
(which shall cover, among other things, authority, legality, validity, binding
effect and enforceability of the documents for the Facility, and
non-contravention consistent, with the Specified Representations) and customary
corporate resolutions, good standing certificates, officer’s incumbency
certificates and a borrowing notice.

6. (a) One or more investment banks satisfactory to Credit Suisse (collectively,
the “Investment Bank”) shall have been engaged to publicly sell or privately
place the Notes and Stock, and Credit Suisse and the Investment Bank each shall
have received, (i) a complete printed preliminary offering document (an
“Offering Document”) suitable (A) for use in a customary “high-yield road show”,
in case of the Notes, and (B) for an equity offering, in case of the Stock,
which contains all information (including all audited financial statements, all
unaudited financial statements (which shall have been reviewed as provided in
the procedures specified by the Public Company Accounting Oversight Board in AU
722) and all appropriate pro forma financial statements prepared in accordance
with generally accepted accounting principles in the United States and prepared
in accordance with Regulation S-X under the Securities Act of 1933, as amended),
and all other data that the Securities and Exchange Commission would require in
a registered offering of the Notes, the Stock, or, in each case, are customarily
included in Offering Documents of such type, and (ii) a customary comfort letter
(which shall also provide “negative assurance” comfort) that is customary in the
context of a transaction where the most recent financial statements are not more
than 135 days old) from the independent accountants for the Borrower and the
Company (and any other accountant to the extent financial statements audited or
reviewed by such accountants are or would be included in any Offering Document)
and (b) the Investment Bank shall have been afforded a period of at least
10 consecutive business days following receipt of an Offering Document including
the information described in clause (a) to seek to place the Notes and the Stock
with qualified purchasers thereof (provided that such period shall either (i) be
completed, and the Closing Date shall have occurred, on or prior to August 15,
2014, (ii) commence on or after September 2, 2014 and be completed, and the
Closing Date shall have occurred, on or prior to November 21, 2014,
(iii) commence on or after December 1, 2014 and be completed, and the Closing
Date shall have occurred, on or prior to December 19, 2014 or (iv) commence on
or after January 5, 2015).

7. To the extent requested at least ten (10) business days prior to the Closing
Date, the Agent shall have received, at least five business days prior to the
Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act.

8. All fees due to the Agents, the Arranger and the Lenders shall have been
paid, and all expenses to be paid or reimbursed to the Agents and the Arranger,
in each case that are required to be paid on or prior to the Closing Date
pursuant to the terms of the Commitment Letter or the Fee Letters, that have
been invoiced at least two business days prior to the Closing Date shall have
been paid (which amounts may be offset against the proceeds of the Facility).

9. The Acquisition Agreement Representations and the Specified Representations
shall be true and correct on the Closing Date.

 

Summary of Additional Conditions Precedent

2



--------------------------------------------------------------------------------

ANNEX I TO

EXHIBIT B

FORM OF SOLVENCY CERTIFICATE

[•][•], 20[•]

This Solvency Certificate is being executed and delivered pursuant to Section
[•] of that certain [•]1 (the “Credit Agreement”; the terms defined therein
being used herein as therein defined).

I, [•], the [Chief Financial Officer/equivalent officer] of Holdings, in such
capacity and not in an individual capacity, hereby certify as follows:

 

1. I am generally familiar with the businesses and assets of Holdings and its
subsidiaries, taken as a whole, and am duly authorized to execute this Solvency
Certificate on behalf of Holdings pursuant to the Credit Agreement; and

 

2. As of the date hereof and after giving effect to the Transactions and the
incurrence of the indebtedness and obligations being incurred in connection with
the Credit Agreement and the Transactions, that, (i) the sum of the debt
(including contingent liabilities) of Holdings and its subsidiaries, taken as a
whole, does not exceed the fair value of the present assets of Holdings and its
subsidiaries, taken as a whole; (ii) the capital of Holdings and its
subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of Holdings or its subsidiaries, taken as a whole, contemplated as of
the date hereof; (iii) Holdings and the Borrower have assets with a present fair
saleable value not less than the amount that will be required to pay their debts
and other liabilities as they become absolute and matured; and (iv) Holdings and
its subsidiaries, taken as a whole, do not intend to incur, or believe that they
will incur, debts (including current obligations and contingent liabilities)
beyond their ability to pay such debt as they mature in the ordinary course of
business. For the purposes hereof, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

[Remainder of page intentionally left blank]

 

1  Describe Credit Agreement.

 

Form of Solvency Certificate



--------------------------------------------------------------------------------

ANNEX I TO

EXHIBIT B

 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

By:

   

Name: [•]

Title: [Chief Financial Officer or equivalent officer]

 

Form of Solvency Certificate